DETAILED ACTION
This correspondence is in response to the communications received April 30, 2021.  Claims 1-3, 5, 6 and 13 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-3, 5, 6 and 13 are allowed. 
The following is an Examiner's statement of reasons for allowance: The light emitting diode package as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 
Regarding claim 1, the prior art discloses a light emitting diode package, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the feature of,
“a reinforcing resin … disposed between the circuit board and the lens resin”.

As Applicant convincingly argues on page 2/8 to 3/8 of remarks dated April 30, 2021, the combination of references does not disclose this feature, since the primary reference of Ishikura 

Regarding claim 13, the prior art discloses a light emitting diode package, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the feature of,
“forming a reinforcing resin on the upper surface of the circuit board”.
As argued convincingly on page 6/8 of the remarks dated April 30, 2021, reinforcing resin would run into problems during the manufacturing steps as detailed in the remarks.


Contact Information
Any inquiry concerning communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDUARDO A RODELA/Primary Examiner, Art Unit 2893